DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species of zinc glutarate as waste organic zinc catalyst, glutaric acid as dicarboxylic acid, zinc oxide as the specific zinc compound in the reply filed on 07/20/2022 and 8/16/2022, is acknowledged.  
The claim 13 is withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carroll et al. (US 4,960, 862, applicants submitted in IDS).
Regarding claim 1, Carroll et al. teach a process for regenerating solid Zn-organic catalyst zinc glutarate (applicant’s elected waste zinc catalyst) used in copolymerizing CO2 with epoxides comprising contacting a spent, a deactivated or a recovered catalyst (applicant’s waster catalyst) with a dicarboxylic acid (col. 3, line 59,and claim 7). The mixture is thorough contact between the catalyst and dicarboxylic acid including glutaric acid (claim 5). Both the catalyst and dicarboxylic acids are finely divided solids, e.g. powder or crystals (col. 4, lines 9-10).
The catalyst formed by zinc oxide (applicant’s elected zinc compound) and dicarboxylic acid including glutaric acid (applicant’s elected dicarboxylic acid) (claims 1-5).
Although the process taught by Carroll et al. do not specific disclose the step (b) as per applicant claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the spent Zn-glutarate catalyst and ZnO-dicarboxylic acid to obtain the invention as specified in the claim 1, in particular view MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose for the copolymerization of CO2 and epoxides, in order to form a third composition to be used for the very same purpose (in this case used as catalyst for the copolymerization of CO2 and epoxides).... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980)”.
Although Carroll et al. do not specific disclose repeated at least twice of the steps as per applicant claim 1, it is well held that duplication of an actions step is prima facie obviousness MPEP 2144.04. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to carry out the regenerating zinc-dicarboxylic acid catalyst step repeatedly, as claimed, with expected success, in order to achieve desired catalyst activities.
Regarding claim 2, the process taught by Carroll et al. performs about one hour as the instant claim (col. 3, lines 42-44).
Regarding claim 3, as discussed above, although Carroll et al. do not specific disclose repeated at least 3 times of the steps as per applicant claim 3, it is well held that duplication of an actions step is prima facie obviousness MPEP 2144.04. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to carry out the regenerating zinc-dicarboxylic acid catalyst step repeatedly, as claimed, with expected success, in order to achieve desired catalyst activities.
Regarding claims 4-5, although Carroll et al. do not specific teach surface of zinc catalyst form coordination bonds with oxygen atoms from the dicarboxylic acid glutaric acid as per applicant claims 4-5, since the reference of Carroll et al. teach all of the claimed reagents, composition and method of regenerating zinc catalyst, the physical properties of the resulting zinc catalyst (i.e., zinc forming coordination bonds with oxygen atoms from the dicarboxylic acid of zinc glutarate, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 6-7, as discussed above, the process taught by Carroll et al. comprises glutaric acid and ZnO as the instant claims.
 Regarding claims 8-10, the process taught by Carroll et al. comprises 5-15%wt. of catalyst and 10-20%wt dicarboxylic acid (claim 9).
The differences in concentration as per applicant claims 8-10 will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed, given the general conditions taught by Carroll et al.
Regarding claim 11, although Carroll et al. do not specific teach using a stir mixer as per applicant claim 11, Carroll et al. teach thorough contact the catalyst mixture via stirring (col. 2, lines 23).
One of ordinary skill in the relevant art would have understood that they are considered as equivalent for mixing, absent evidence to the contrary. 
Regarding claim 12, the restored catalyst activity taught by Carroll et al. is as high or higher than the activity of the original catalyst (col. 6, lines 41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).